Title: From Thomas Jefferson to Abigail Adams, 25 September 1785
From: Jefferson, Thomas
To: Adams, Abigail



Dear Madam
Paris Sep. 25. 1785.

Mr. Short’s return the night before last availed me of your favour of Aug. 12. I immediately ordered the shoes you desired which will be ready tomorrow. I am not certain whether this will be in time for the departure of Mr. Barclay or of Colo. Franks, for it is not yet decided which of them goes to London. I have also procured for you three plateaux de dessert with a silvered ballustrade round them, and four figures of Biscuit. The former cost  192₶, the latter 12₶ each, making together 240 livres or 10. Louis. The merchant undertakes to send them by the way of Rouen through the hands of Mr. Garvey and to have them delivered in London. There will be some additional expences of packing, transportation and duties here. Those in England I imagine you can save. When I know the amount I will inform you of it, but there will be no occasion to remit it here. With respect to the figures I could only find three of those you named, matched in size. These were Minerva, Diana, and Apollo. I was obliged to add a fourth, unguided by your choice. They offered me a fine Venus; but I thought it out of taste to have two at table at the same time. Paris and Helen were presented. I conceived it would be cruel to remove them from their peculiar shrine. When they shall pass the Atlantic, it will be to sing a requiem over our freedom and happiness. At length a fine Mars was offered, calm, bold, his faulchion not drawn, but ready to be drawn. This will do, thinks I, for the table of the American Minister in London, where those whom it may concern may look and learn that though Wisdom is our guide, and the Song and Chase our supreme delight, yet we offer adoration to that tutelar god also who rocked the cradle of our birth, who has accepted our infant offerings, and has shewn himself the patron of our rights and avenger of our wrongs. The groupe then was closed, and your party formed. Envy and malice will never be quiet. I hear it already whispered to you that in admitting Minerva to your table I have departed from the principle which made me reject Venus: in plain English that I have paid a just respect to the daughter but failed to the mother. No Madam, my respect to both is sincere. Wisdom, I know, is social. She seeks her fellows. But Beauty is jealous, and illy bears the presence of a rival—but, Allons, let us turn over another leaf, and begin the next chapter. I receive by Mr. Short a budget of London papers. They teem with every horror of which human nature is capable. Assassinations, suicides, thefts, robberies, and, what is worse than assassination, theft, suicide or robbery, the blackest slanders! Indeed the man must be of rock, who can stand all this; to Mr. Adams it will be but one victory the more. It would have illy suited me. I do not love difficulties. I am fond of quiet, willing to do my duty, but irritable by slander and apt to be forced by it to abandon my post. These are weaknesses from which reason and your counsels will preserve Mr. Adams. I fancy it must be the quantity of animal food eaten by the English which renders their  character insusceptible of civilisation. I suspect it is in their kitchens and not in their churches that their reformation must be worked, and that Missionaries of that description from hence would avail more than those who should endeavor to tame them by precepts of religion or philosophy. But what do the foolish printers of America mean by retailing all this stuff in our papers? As if it was not enough to be slandered by one’s enemies without circulating the slanders among his friends also.
To shew you how willingly I shall ever receive and execute your commissions, I venture to impose one on you. From what I recollect of the diaper and damask we used to import from England I think they were better and cheaper than here. You are well acquainted with those of both countries. If you are of the same opinion I would trouble you to send me two sets of table cloths and napkins for 20 covers each, by Colo. Franks or Mr. Barclay who will bring them to me. But if you think they can be better got here I would rather avoid the trouble this commission will give. I inclose you a specimen of what is offered me at 100. livres for the table cloth and 12 napkins. I suppose that, of the same quality, a table cloth 2. aunes wide and 4. aunes long, and 20 napkins of 1. aune each, would cost 7. guineas.—I shall certainly charge the publick my house rent and court taxes. I shall do more. I shall charge my outfit. Without this I can never get out of debt. I think it will be allowed. Congress is too reasonable to expect, where no imprudent expences are incurred, none but those which are required by a decent respect to the mantle with which they cover the public servants, that such expences should be left as a burthen on our private fortunes. But when writing to you, I fancy myself at Auteuil, and chatter on till the last page of my paper awakes me from my reverie, and tells me it is time to assure you of the sincere respect and esteem with which I have the honour to be Dear Madam your most obedient & most humble servt.,

Th: Jefferson


P.S. The cask of wine at Auteuil, I take chearfully. I suppose the seller will apply to me for the price. Otherwise, as I do not know who he is, I shall not be able to find him out.

